DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William S. Meyers on June 7, 2022.
The application has been amended as follows: 
1. (Currently amended) A method for monitoring an image acquisition device, comprising: determining a stop position of each target vehicle from a first video image acquired by the image acquisition device; determining a marking line in the first video image according to the stop positions of their respective target vehicles, wherein the marking line comprises a stop line; and determining a deviation amount of the marking line in the first video image from a reference marking line, and determining that the image acquisition device has deviated in a case that the deviation amount reaches a predetermined condition, wherein the target vehicle is determined by: identifying each vehicle existed in each static image of the first video image to obtain a travelling trajectory of each vehicle; determining the vehicle that has experienced stopping during travelling, as a first vehicle, according to the travelling trajectory of each vehicle; and determining the first vehicle without another vehicle ahead within a predetermined range, as the target vehicle.
6. (Currently amended) An apparatus for monitoring an image acquisition device, comprising: a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs, the processor is configured to perform operations comprising: determining a stop position of each target vehicle from a first video image acquired by the image acquisition device; determining a marking line in the first video image according to the stop positions of their respective target vehicles, wherein the marking line comprises a stop line; and determining a deviation amount of the marking line in the first video image from a reference marking line, and determine that the image acquisition device has deviated in a case that the deviation amount reaches a predetermined condition, wherein the target vehicle is determined by: identifying each vehicle existed in each static image of the first video image to obtain a travelling trajectory of each vehicle;  determining the vehicle that has experienced stopping during travelling, as a first vehicle, according to the travelling trajectory of each vehicle; and determining the first vehicle without another vehicle ahead within a predetermined range, as the target vehicle.
11. (Currently amended) A non-transitory computer-readable storage medium having computer instructions stored therein, wherein the computer instructions, when executed by a computer, cause the computer to perform operations comprising: determining a stop position of each target vehicle from a first video image acquired by the image acquisition device; determining a marking line in the first video image according to the stop positions of their respective target vehicles, wherein the marking line comprises a stop line; and determining a deviation amount of the marking line in the first video image from a reference marking line, and determining that the image acquisition device has deviated in a case that the deviation amount reaches a predetermined condition, the target vehicle is determined by: identifying each vehicle existed in each static image of the first video image to obtain a travelling trajectory of each vehicle; determining the vehicle that has experienced stopping during travelling, as a first vehicle, according to the travelling trajectory of each vehicle; and determining the first vehicle without another vehicle ahead within a predetermined range, as the target vehicle.
Allowable Subject Matter

Claims 1, 3-6, 8-11, 13-15 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 05/29/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIZAR N SIVJI/Primary Examiner, Art Unit 2647